DETAILED ACTION
This is in response to the amendment filed on 03/01/2021.  Claim 1 has been amended.  Claims 11-20 have been canceled.  No new claims have been added. Claim 1 is an independent claim.  Therefore, claims 1-10 are presented for examination.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
1.	Regarding the following limitation recited independent claim 1, applicant’s arguments filed on March 1st, 2021 have been fully considered but are not persuasive. 



Regarding applicant’s argument on page 2, “the Examiner indicates that table 2 in paragraph [0083] of Fu can be considered as both the first private table and the second private table.”  Examiner appreciates applicant’s interpretation and respectfully disagrees and points out that multiple table can be produced for each device/entity in order to include their own distinct value for key-generation parameters using the exemplary shared secret quantum string derived from the each table for each entity.  Such indexes and values to define a quantum data keys.  For an example, in paragraph 0085, a pair of key-generation parameters ([l, i]) can be used to define a quantum data key, where l is its length and i is the starting bit position. The first entity can send k pairs of key-generation parameters, [l.sub.1, i.sub.2], [l.sub.2, i.sub.2], . . . , [l.sub.k, i.sub.k], which can be used to generate k quantum data keys. Using the shared secret quantum string shown in Table 2 as an example, if the first entity sends two pairs of key-generation parameters: [10,1],[3,12], meaning that the first key has 10 bits, starting from bit 0, and the second key has 3 bits, starting from bit 12. Accordingly, the two quantum data keys generated from the secret quantum string shown in Table 2 will be: 0111010110 and 011. It is also possible for the generated quantum data keys to partially overlap. As a result, the total number of bits included in the generated quantum data keys can be more than the number of bits included in the shared secret quantum string. For example, if the key-generation parameters are [10,1],[6,3],[9,8], then the negotiated quantum data keys 
Regarding applicant’s argument on page 5, “Newton fails to teach or suggest at least the presently claimed subject matter of "without requiring direct communication during, or prior to, key generation between the first user computing device and the second user computing device". As described above, the presently claimed embodiments do not require or assume any string or key is communicated between the two entities prior to or during key generation, instead only claims communication between each of the entities and the plurality of privacy providers.” Examiner respectfully submit that there are two set of device(s) or entities that are each connected to Boston and London facility which further each facility connected to a Quantum Safe VPNs (e.g., privacy providers). The first and second entity are without direct communication during key generation as it is illustrated.  This communication is finally achieved through the cloud. First, a computer network in one location such as Boston, USA [1700] connects to a quantum-safe virtual private network (VPN) gateway [1710] and then can connect through the VPN to the internet/cloud-based resources [1720]. Through the cloud a connection with another quantum-
Applicant’s argument with respect to claim interpretation of claims 11-20 under 35 U.S.C. 112(f) is persuasive based on amended/canceled of claims 11-20 thus, the claim interpretation under 112(f) is withdrawn.
Applicant’s argument with respect to rejection of claim 11-20 under 35 U.S.C. 112(b) is persuasive based on amended/canceled claims 11-20 thus, the rejection under 112(b) is withdrawn.
Furthermore, applicant’s argument with respect to rejection of claim 1 in particular to the claim limitation “without requiring direct communication during, or prior to, key generation between the first user computing device and the second user computing device” have been considered but are moot because of the new ground of rejection does not rely on any reference applied in prior reference applied in prior rejection of record for any teachings or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fu, et al. (US PGPUB # 2018/0109372) [This prior art is provided/cited in the IDS] in view of Newton, et al. (US PGPUB # 2020/0328886) [This prior art is provided/cited in the IDS].

Regarding claim 1. Fu does teach, a method for key generation for secure communication between a first user computing device [Fu, paragraph 0062, FIG. 3A, trusted entity 304] and a second user computing device [Fu, paragraph 0062, FIG. 3A, trusted entity 306],

each comprising a computing device, the method for key generation using a first private table [Fu, paragraph 0085,  in paragraph 0085, a pair of key-generation parameters ([l, i]) can be used to define a quantum data key, where l is its length and i is the starting bit position. The first entity can send k pairs of key-generation parameters, [l.sub.1, i.sub.2], [l.sub.2, i.sub.2], . . . , [l.sub.k, i.sub.k], which can be used to generate k quantum data keys. Using the shared secret quantum string shown in Table 2 as an example, if the first entity sends two pairs of key-generation parameters: [10,1],[3,12], meaning that the first key has 10 bits, starting from bit 0, and the second key has 3 bits, starting from bit 12.] comprising values with associated indexes [Fu, paragraph 0084, in table 2 as an example for key generation parameters that are set as [8, 2, 1], to mean that two 8-bit key values/bit values are generated with indexes of [01110101 and 10101100] each shared with the first user computing device and one of the privacy providers and a second private table [Fu, paragraph 0085, (examiner notes that as above for first entity second table values and indexes for key generation based on values calculated for second entity with each entity would also have their own equipment private key),a pair of key-generation parameters ([l, i]) can be used to define a quantum data key, where l is its length and i is the starting bit position.] comprising values with associated indexes each shared with the second user computing device and one of the privacy providers, the values of the second private table are distinct from the values of the first private table, [Fu, para. 0085 and 0088, (Examiner notes to calculate a shared secret quantum string each entity would have their own table with quantum data keys of different lengths with their own values for a bit position with the addition of their own equipment private key.  Therefore, the two quantum data keys generated from the secret quantum string shown in Table 2 will be different for that of first private table and the second private table.), a pair of key-generation parameters ([l, i]) can be used to define a quantum data key, where l is its length and i is the starting bit position. The first entity can send k pairs of key-generation parameters, [l.sub.1, i.sub.2], [l.sub.2, i.sub.2], . . . , [l.sub.k, i.sub.k], which can be used to generate k quantum data keys. Using the shared secret quantum string shown in Table 2 as an example, if the first entity sends two pairs of key-generation parameters: [10,1],[3,12], meaning that the first key has 10 bits, starting from bit 0, and the second key has 3 bits, starting from bit 12. Accordingly, the two quantum data keys generated from the secret quantum string shown in Table 2 will be: 0111010110 and 011. It is also possible for the generated quantum data keys to partially overlap. As a result, the total number of bits included in the generated quantum data keys can be more than the number of bits included in the shared secret quantum string.] the method comprising: 
performing by the second user computing device:
 receiving indexes each associated with a value in the second private table, each index received from the respective privacy provider sharing those values, each index associated with a value that matches an indexed value in the first private table received by the respective privacy provider from the first user computing device [Fu, para. 0085, 0089, and table 2, (examiner notes as mentioned above the trusted authorization center is a device that performs the function of maintaining the system private key, generating and distributing certificates and private keys to requesting equipment with values and indexes associated to requesting first or second computing entities through a secure communication.  These values are entered in table 2. This exemplary shared secret quantum string table is similar to applicant’s figure 5A or figure 5B tables with bit value for each bit position.).   Using the shared secret quantum string shown in Table 2 as an example, if the key-generation parameters {l, m, i} are set as {8, 2, 1}, meaning that two 8-bit keys are generated, starting from bit position 1. As a result, the two generated quantum data keys will be: 01110101 and 10101100. As one can see, using this continuous approach, the number of quantum data keys is limited by the total length of the secret quantum string.  (Paragraph 0089), the message can include (m-1), where m is the number of keys. Alternatively, the message can include information derived from the values of l and/or i. The first entity can then validate the second entity by decrypting, using the first entity's private key, the received message, perform the predetermined variation, and compare the result with the original key-generation parameters. If the result matches, the second entity's identity can be validated. Alternatively, the second entity can encrypt the message using a previously negotiated quantum data key.]; and 
generating a common key for the secure communication by combining the indexed values of the second private table [Fu, Para. 0085, and table 2 (examiner notes that shared system private key generated by the trusted authorization center and master nodes is a common key generated using the quantum channel for negotiating keys for the secure communication). Using the shared secret quantum string shown in Table 2 as an example, if the first entity sends two pairs of key-generation parameters: [10,1],[3,12], meaning that the first key has 10 bits, starting from bit 0, and the second key has 3 bits, starting from bit 12. Accordingly, the two quantum data keys generated from the secret quantum string shown in Table 2 will be: 0111010110 and 011. It is also possible for the generated quantum data keys to partially overlap.  As a result, the total number (e.g., combined) of bits included in the generated quantum data keys can be more than the number of bits included in the shared secret quantum string. For example, if the key-generation parameters are [10,1],[6,3],[9,8], then the negotiated quantum data keys can be: 0111010110, 110101, and 110101100 (e.g., indexed values). The total number of bits (e.g., combined indexed values) of the three quantum data keys is 25, much larger than the length of the secret quantum string shown in Table 2.].  


Furthermore, Newton could be able to provide each entity with their own structured data to form a table with their values that are distinct to each entity using random vector generated using a quantum key distribution and using logical operator such as XOR and OTP.

Fu does not explicitly disclose, without requiring direct communication during, or prior to,  key generation between the first user computing device and the second user computing device, the method for key generation using a plurality of independent privacy providers,

However, Newton does disclose, without requiring direct communication during, or prior to, key generation between the first user computing device and the second user independent privacy providers [Newton, para. 0170, FIG. 17, (examiner notes that there are two set of device(s) or computers that are connected to Boston and London facility which further each facility connected to a Quantum Safe VPNs (e.g., privacy providers). The first and second entity are without direct communication during key generation.  This communication is finally achieved through the cloud.), First, a computer network in one location such as Boston, USA [1700] connects to a quantum-safe virtual private network (VPN) gateway [1710] and then can connect through the VPN to the internet/cloud-based resources [1720]. Through the cloud a connection with another quantum-safe VPN in London gateway [1730], UK is established. Through this VPN, communication with a computer network in London [1740] can finally be achieved.].
Fu and Newton are in the same field of endeavors as they both are pertaining to the data security and quantum key distribution based on trusted computing technology. Generating a private cryptographic key for use in a secure cryptogram for transmission between a first and second entity. Private keys generating and enable quantum-safe encryption to be achieved. 
	Therefore, It would have been obvious to one having ordinary skills in art before the effective date of the claimed invention to modify the invention of Fu that related to a system and method for quantum key distribution based on trusted computing technologies (Fu, please see abstract and para. 0003) with teachings of Newton (Newton, para. 0170, FIG. 17) would enable Fu to use a two privacy providers as with Quantum Safe VPNs connected to each entity/device with no prior communication 

Regarding claim 2. The combination of Fu and Newton does disclose the method of claim 1. Fu does not explicitly teach, wherein generating the common key comprises performing exclusive-or (XOR) operations on the indexed values of the second private table.
However, Newton does disclose, wherein generating the common key comprises performing exclusive-or (XOR) operations on the indexed values of the second private table [Newton, para. 0057, 0115, the portions of the first and second binary strings may be randomly combined. Similarly, the portions of the first and second binary strings may be combined in accordance with one or more of: a mixing function; a merging function; a substitute function; an exchange function; a shuffle function; and a riffle shuffle function. In yet further embodiments the first and second binary strings may be combined using an exclusive OR operator "XOR" (XOR which is a bitwise logical operator which returns the value 1 if either bit of the two inputs is different, and 0 if the bits are the same).  (Para. 0115), data may be retrieved from each coordinate specified in the path vector in the complex space, and then XORed with the next piece of data in that path vector at the next coordinate.].  

Fu and Newton are in the same field of endeavors as they both are pertaining to the data security and quantum key distribution based on trusted computing technology. 
Therefore, It would have been obvious to one having ordinary skills in art before the effective date of the claimed invention to modify the invention of Fu that related to a system and method for quantum key distribution based on trusted computing technologies (Fu, please see abstract and para. 0003) with teachings of Newton that generates a private cryptographic key for use in a secure cryptogram for transmission between a first and second entity (Newton, please see abstract and para. 0001) would enable Newton using logical operation of exclusive-or (XOR) of key-generation parameters as well as extracting from a quantum string shared between the first and second entities, one or more quantum data keys based on the key-generation parameters.  A respective quantum data key comprises a number of bits extracted from the quantum string (Newton, para. 0057 and 0115).

Regarding claim 3. The combination of Fu and Newton does disclose, the method of claim 2. Fu does not disclose, further comprising using the common key to securely communicate between the first user computing device and the second user computing device using a one-time-pad (OTP) encryption approach.
However, Newton does teach, further comprising using the common key to securely communicate between the first user computing device and the second user computing device using a one-time-pad (OTP) encryption approach [Newton, 0160, FIG. 5, Encryption using an OTP with elements filled with true random numbers is information theoretic secure since for any plaintext input or compressed data. An example could include an algorithm which splits the pOTP preferably into n equal or nearly equal parts, or possibly an algorithm that randomly selects an arbitrary or prime/co-prime or near a prime number length for each of p partitions (within a certain range of values) and encodes a partition stop point in the data.].  

Fu and Newton are in the same field of endeavors as they both are pertaining to the data security and quantum key distribution based on trusted computing technology. Generating a private cryptographic key for use in a secure cryptogram for transmission between a first and second entity. Private keys generating and enable quantum-safe encryption to be achieved.
Therefore, It would have been obvious to one having ordinary skills in art before the effective date of the claimed invention to modify the invention of Fu that related to a system and method for quantum key distribution based on trusted computing technologies (Fu, please see abstract and para. 0003) with teachings of Newton that generates a private cryptographic key for use in a secure cryptogram for transmission between a first and second entity (Newton, please see abstract and para. 0001) would enable using a one-time-pad (OTP) encryption of key-generation parameters as well as extracting from a quantum string shared between the first and second entities, one or more quantum data keys based on the key-generation parameters.  A respective quantum data key comprises a number of bits extracted from the quantum string (Newton, para. 0106, FIG. 5).

Regarding claim 4. The combination of Fu and Newton does disclose, the method of claim 3.  Fu further discloses, wherein the number of indexed values represent the number of bits to be communicated by the first user computing device to the second user computing device [Fu, para. 0049, from the shared quantum string produced via QKD, Alice and Bob can further negotiate one or more quantum data keys, each quantum data key can include a subset of bits selected from the set of bits in the shared quantum string. Note that the quantum data keys are used as encryption keys in actual communications between Alice and Bob.].

Regarding claim 5. The combination of Fu and Newton does disclose, the method of claim 1.  Fu further discloses, wherein the values of the first private table and the second private table are generated using a quantum random number generator (QRNG) [Fu, 0046, In the Bennet-Brassard-84 (BB84) scheme, sender Alice wishes to send a private key (e.g., a random string) to receiver Bob. Alice starts by generating a random bit and randomly selects from two quantum bases a quantum basis to encode the binary bit. Alice then transmits a single photon in the state specified to Bob, using the quantum channel. This process is then repeated from the random bit stage, with Alice recording the state, basis and time of each photon sent. Upon receiving a photon, Bob performs measurements using randomly selected basis. Bob does this for each photon he receives, recording the time, measurement basis used, and measurement result. After Bob has measured all the photons, he communicates with Alice over the public classical channel. Alice broadcasts the basis each photon was sent in, and Bob the basis each was measured in. They both discard photon measurements (bits) where Bob used a different basis, which is half on average, leaving half the bits as a shared key.].  

Regarding claim 6. The combination of Fu and Newton does disclose, the method of claim 1.  Fu further discloses, further comprising marking as used, by the second user computing device, values in the second private table that have been used to generate the common key [Fu, para. 0036, a method and system for generating a shared secret key using both quantum key distribution and trusted computing technologies are provided. During operation, a shared quantum string can first be generated by two communicating entities using a conventional quantum key distribution (QKD) scheme. The two entities are both trusted-computing-enabled, and can then further negotiate quantum data keys (which can later be used for data encryption) by exchanging and verifying trusted measurement reports. Multiple quantum data keys of same or different lengths can be generated from the same shared quantum string.].  

Regarding claim 7. The combination of Fu and Newton does disclose, the method of claim 1.  Fu further discloses, further comprising performing erasure, by the second user computing device, of values in the second private table that have been used to generate the common key [Fu, para. 0070, Each trusted control node can then store the received share of the system private key (S.sub.i) in its TPM or TPCM chip (operation 410). Using FIG. 3B as an example, a master trusted control node (e.g., trusted control node 318) may divide the system private key, using the (t, n) threshold scheme, into four shares, store one share into its own TPM, and send the remaining three shares to three other trusted control nodes (e.g., control node 320) in trusted control center 312. To prevent loss of the system private key due to the master trusted control node being attacked or compromised, the master trusted control node may delete the system private key as well as the shares sent to other trusted control nodes.].  

Regarding claim 8.  The combination of Fu and Newton does disclose, the method of claim 1.  Fu further discloses, further comprising authenticating, by the second user computing device, the common key using an authentication service [Fu, para. 0008, and 0051, In response to validating the sets of key-generation parameters, the first entity sends an acknowledgment message to the second entity, and extracts, from a quantum string shared between the first and second entities, one or more quantum data keys based on the key-generation parameters. A respective quantum data key comprises a number of bits extracted from the quantum string. Authentication (ensuring that the platform can prove that it is what it claims to be) and attestation (a process helping to prove that a platform is trustworthy and has not been breached) are necessary steps to ensure safer computing in all environments.].  

Regarding claim 9. The combination of Fu and Newton does disclose, the method of claim 1.  Fu further discloses, further comprising performing, by the second [Fu, para. 0047, If a third party has gained any information about the photons' polarization, this introduces errors into Bob's measurements. Other environmental conditions can cause errors in a similar fashion. If the bit error rate is less than a predetermined threshold, error-correction techniques can be used to correct errors, and privacy amplification can be used to reduce Eve's knowledge of the key to an arbitrarily small amount at the cost of reducing the length of the key. If the bit error rate is greater than a predetermined threshold, they abort the key and try again, possibly with a different quantum channel, as the security of the key cannot be guaranteed.].  

Regarding claim 10. The combination of Fu and Newton does disclose, the method of claim 1. Fu does not explicitly teach, wherein receiving the indexes associated with the values in the second private table comprises receiving values determined by performing exclusive-or (XOR) operations, by each respective privacy provider, on the indexed values in the first private table and the second private table.
However, Newton does teach, wherein receiving the indexes associated with the values in the second private table comprises receiving values determined by performing exclusive-or (XOR) operations, by each respective privacy provider, on the indexed values in the first private table and the second private table [Newton, para. 0154, FIG. 5, the process of transposition and or substitution could be used. In this calculation, the bits of the original data are XORed with the bits of the OTP data, resulting in the creation of a cipher. Original 8-bit data [500] is then XORed (or another reversible commutative operator used) with the OTP random bit information [520] to produce the cipher data [530].].

Fu and Newton are in the same field of endeavors as they both are pertaining to the data security and quantum key distribution based on trusted computing system.  
 Therefore, It would have been obvious to one having ordinary skills in art before the effective date of the claimed invention to modify the invention of Fu that related to a system and method for quantum key distribution based on trusted computing technologies (Fu, please see abstract and para. 0003) with teachings of Newton that generates a private cryptographic key for use in a secure cryptogram for transmission between a first and second entity (Newton, please see abstract and para. 0001) would enable using logical operation of exclusive-or (XOR) of key-generation parameters as well as extracting from a quantum string shared between the first and second entities, one or more quantum data keys based on the key-generation parameters.  A respective quantum data key comprises a number of bits extracted from the quantum string (Newton, para. 0154, FIG. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
US PGPUB No. (2012/0204032) to Wilkins discloses, a computer-implemented key exchange system and methods for improving the usability of encryption technologies such as Public Key Infrastructure (PKI). One aspect of the present invention includes registering users, verifying user identity, and 
US PGPUB No. (2013/0262858) to Neuman discloses, user device transmits a login request. A provider server, receives a random number from and transmits other information to an authentication server. The provider server transmits the random number to the device. The random number is transferred to a second user device, which transmits it to the authentication server. The authentication server transmits provider authentication policy requirements and further transmits the other information to the second device.
US PGPUB No. (2015/0142836) to Borges discloses, a method for providing mapping between a first data model and a second data model may include sending a request for metadata to a data producer providing data using the second data model. The metadata may be received from the data producer and analyzed to determine a structure of the second data model. System tables may be created based on the analysis of the metadata.
US PGPUB No. (2006/0205388) to Semple discloses, a mutual authentication method is provided for securely agreeing application-security keys with mobile terminals supporting legacy Subscriber Identity Modules (e.g., GSM SIM and CDMA2000 R-UIM, which do not support 3G AKA mechanisms). A challenge-response key exchange is implemented between a bootstrapping server function (BSF) and mobile terminal (MT).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/MOHAMMAD S SHAMS/Examiner, Art Unit 2434     

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498